DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 04/27/2022. Claims 9, 11, 14 and 15 have been amended. Claims 18-20 have been added. Claim 10 has been cancelled. Claims 9 and 11-20 are currently pending and have been examined. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to Species B - non-elected without traverse.  Accordingly, claims 1-9 have been cancelled.
 
Response to Amendments
The examiner fully acknowledges the amendments to claims 9, 11, 14, and 15 filed on 04/27/2022. The Applicants amendments to claim 1 is sufficient overcome the rejection of claim 1, based upon U.S.C. 35 102 rejection in view of Shiao (US Patent No. 6209423), as well as anticipates U.S.C. 103 rejection in view of Shiao as modified by Chaconas (US patent No. 5910197) from the previous office action, thus the rejection that was set forth has been withdrawn. 

Response to Arguments
The applicant’s arguments, see pages, filed 04/27/20222, with respect to the rejection of claim 1 based upon U.S.C. 35 102 rejection in view of Shiao (US Patent No. 6209423), and in anticipation of a U.S.C. 103 rejection in view of Shiao as modified by Chaconas (US patent No. 5910197) have been fully considered and are found persuasive. Therefore, the rejection from the previous office action has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in an interview with Counsel James O'Sullivan on 6/7/2022.
Claim 11 has been cancelled. 
Claim 12, line 2 has been amended as such: - - [[11]]9, wherein the joint portion has a plurality of edges, each side of the joint - -

Reasons for Allowance
Claims 9 and 1 allowed.
The following is an examiner’s statement of reasons for allowance:

In regards to claim 9, Shiao in view of Chaconas and teaches
A driving head structure of a socket wrench, comprising: 
an assembling base (elements 640, 62, 610 and 61); 
a connecting base (see top end portion 64 and see annotated drawing labeled Drawing 9-1) disposed on the assembling base (elements 640, 62, 610 and 61) and comprising a plurality of convex curved surfaces (see annotated drawing labeled Drawing 9-1; see also figure 10 side view); and 
a joint portion (post 63) disposed on the connecting base (see top end portion 64 and see annotated drawing labeled Drawing 9-1); 
wherein the assembling base (elements 640, 62, 610 and 61) and the connecting base (see top end portion 64 and annotated drawing labeled Drawing 9-1) are cylinder-shaped, and the joint portion (post 63) is cuboid-shaped; 
wherein each of the convex curved surfaces is contacted with each side of the joint portion (post 63; see annotated drawing labeled Drawing 9-1).

    PNG
    media_image1.png
    436
    829
    media_image1.png
    Greyscale



The driving head structure of the socket wrench of claim 9, wherein the connecting base (see top end portion 64 and see annotated drawing labeled Drawing 9-1).
Shiao fails to disclose that the connecting base “further comprises at least one convex portion”. 
However, Chaconas teaches “a plurality of circumferentially-spaced radially-projecting driving lugs 16 (convex portion) are formed on the drive tang 14 (joint portion). In the preferred embodiment of FIG. 3A, a collar 17 (connecting base) is disposed between the driving lugs 16 (convex portion) and the ratchet gear 13 (assembling base; see annotated drawing labeled Drawing 10-1).” 

    PNG
    media_image2.png
    405
    572
    media_image2.png
    Greyscale

Shiao and Chaconas are considered to be analogous to the claimed invention because they are in the same field of socket wrench engagement structures.  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiao to incorporate the teachings of Chaconas and include convex portions disposed on the connecting portion in the form of lugs in order to cooperate with a specially designed socket, wherein the lugs provide a torque transmission between the wrench and socket to supplement the drive between the post and socket opening, reducing bending and torsional stress, which would increase the longevity of the tool’s use lifespan (Chaconas page 13 column 4 lines 21-29, 33-45).
NOTE: A convex polygon has no diagonal with points outside of the polygon, therein the lugs 16 geometrically constitute a convex shape.
	However, Shiao and Chaconas, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that “at least one convex portion abuts to the joint portion and an intersecting region, and the intersecting region is defined wherein said any two of the convex curved surfaces meet each other.” Shiao and Chaconos do not teach the convex portions being positioned at intersecting regions between the convex curved surfaces while abutting the joint portion. The convex surfaces as shown in Chaconas are disposed on the faces of the joint portion. 
 Ross (US PG Pub No. 20200384619) teaches a driving head structure with an assembling base, connecting base, and joint portion. 

    PNG
    media_image3.png
    576
    461
    media_image3.png
    Greyscale

But it fails to teach “convex” features for curved surfaces and portions that meet and intersect. Ross teaches concave surfaces, and it would destroy the reference to try to invert the curvature. 
	Tamura et al. (US PG Pub No. 20200215667) teaches a driving head structure with an assembling base, connecting base, and joint portion. 

    PNG
    media_image4.png
    733
    514
    media_image4.png
    Greyscale

But it fails to teach “convex” features for curved surfaces and portions that meet and intersect. Tamura teaches concave surfaces, and it would destroy the reference to try to invert the curvature. The convex portion would have to be taught into Tamura, however Chaconas teaches convex portions that are on the face of the joint, as opposed to being at an intersection of the convex curved surfaces.  
Claims 11-20 are allowed as being dependent on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723